               Case 18-43269          Doc 2       Filed 10/18/18 Entered 10/18/18 14:00:30 Desc Main
                                                      Document Page 1 of 3
                                                                         United States Bankruptcy Court
                                                                       District of Minnesota, Minneapolis
                                                                                     Division
                                                                              CHAPTER 13 PLAN

 IN RE:                                                                        Case No.
                                                                               CHAPTER 13 PLAN [ ] Modified
 Stebbins, Marilyn Ann                                                         Dated: October 18, 2018
                                              Debtor(s)

In a joint case, debtor means debtors in this plan.
                                                 .
Part 1. NOTICE OF NON-STANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR
SECURITY INTEREST AVOIDANCE: Debtors must check the appropriate boxes below to state whether or not the plan
includes each of the following items:
1.1         A limit on the amount of a secured claim based on a valuation of the               [ ] Included         [X] Not included
            collateral for the claim, set out in Parts 9 or 17
1.2         Avoidance of a security interest or lien, set out in Part 17                       [ ] Included         [X] Not included

1.3         Nonstandard provisions, set out in Part 17                                         [ ] Included         [X] Not included

Part 2. DEBTOR’       S PAYMENTS TO TRUSTEE –
2.1 As of the date of this plan, the debtor has paid the trustee $ 0.00 .
2.2 After the date of this plan, the debtor will pay the trustee $ 432.00 per month for 44 months, beginning in November of 2018
    for a total of $ 19,008.00. The initial plan payment is due not later then 30 days after the order for relief.
2.3 The minimum plan length is 36 months from the date of the initial plan payment unless all allowed claims are paid in a shorter
    time.
2.4 The debtor will also pay the trustee: n/a
2.5 The debtor will pay the trustee a total of $ 19,008.00 [line 2.1 + 2.2 + 2.4].

Part 3. PAYMENTS BY TRUSTEE –The trustee will pay from available funds only creditors for which proofs of claim have
been filed. The trustee may collect a fee of up to 10% of plan payments, or $ 1,900.80 , [line 2.5 x .10].

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)): The trustee will promptly pay from available funds
adequate protection payments to creditors holding allowed claims secured by personal property, according to the following schedule,
beginning in month one (1).
 None

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365) The debtor assumes the following executory
contracts or unexpired leases. Debtor will pay directly to creditors all payments that come due after the date the petition was filed.
Cure provisions, if any, are set forth in Part 8.
 None

Part 6. CLAIMS NOT IN DEFAULT –Payments on the following claims are current and the debtor will pay directly to the
creditors all payments that come due after the date the petition was filed. The creditors will retain liens, if any.
 Creditor                                                           Description of property
 Members Cooperative Cr                                             2013 Dodge Dart

Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) and 1322(e)) –The trustee will cure payment defaults on the
following claims secured only by a security interest in real property that is the debtor's principal residence. The debtor will pay
directly to creditors all payments that come due after the date the petition was filed. The creditors will retain liens. All following
entries are estimates. The trustee will pay the actual amounts of default.
                                                                                                        Beginning    Number
                                                                           Amount of          Monthly      in          of          TOTAL
 Creditor                                                                    Default          Payment    Month #    Payments    PAYMENTS
 Wells Fargo Home Mortgage                                             15,000.00              384.62       6          39       15,000.00
TOTAL                                                                                                                             15,000.00
            Case 18-43269           Doc 2       Filed 10/18/18 Entered 10/18/18 14:00:30                      Desc Main
                                                    Document Page 2 of 3
Part 8. CLAIMS IN DEFAULT (§§ 1322 (b)(3) and (5) and 1322(e)) –The trustee will cure defaults on the following claims as
set forth below. The debtor will pay all payments that come due after the date the petition was filed. payments that come due after the
date the petition was filed. The creditors will retain liens, if any. All following entries are estimates, except for interest rate .
 None


Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION(“                          CRAMDOWN”) PURSUANT TO § 506(§1325(a)(5))
(secured claim amount in plan this Part controls over any contrary amount except for secured claims of governmental units):
The trustee will pay, on account of the following allowed secured claims, the amount set forth in the “   Total Payments”column
below. Unless otherwise specified in Part 17, the creditors will retain liens securing the allowed secured claims until the earlier of
the payment of the underlying debt determined under nonbankruptcy law, or the date of the debtor ’     s discharge, and if this case is
dismissed or converted without completion of the plan, such liens shall also be retained by such holders to the extent recognized by
applicable nonbankruptcy law. Notwithstanding a creditor’        s proof of claim filed before or after confirmation, the amounts
listed in this Part as a creditor’ s secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation of the plan is
a determination of the creditor’    s allowed secured claim. For secured claims of governmental units, unless otherwise ordered by
the court, the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c) controls over any contrary
amount.
 None

Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION (“                                  CRAMDOWN”) (§
1325) (910 vehicles and other things of value)(allowed secured claim controls over any contrary amount): The trustee will pay
in full the amount of the following allowed secured claims. All following entries are estimates, except for interest rate. The
creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified 910 claims in default are
addressed in Part 8.
 None


Part 11. PRIORITY CLAIMS (not including claims under Part 12): The trustee will pay in full all claims entitled to priority
under § 507(a)(2) through (a)(10) including the following. The amounts listed are estimates . The trustee will pay the amounts
actually allowed.
                                                                                                 Beginning    Number
                                                                        Estimate      Monthly       in          of            TOTAL
 Creditor                                                                 Claim       Payment     Month #    Payments      PAYMENTS
 Anderson & Associates, LLC                                           2,000.00        333.33        1            6          2,000.00
 Internal Revenue Service
 Minnesota Department of Revenue

TOTAL                                                                                                                           2,000.00

Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The trustee will pay in full all domestic support obligation claims
entitled to priority under § 507(a)(1), including the following. The amounts listed are estimates. The trustee will pay the amounts
actually allowed.
 None

Part 13. SEPARATE CLASSES OF UNSECURED CREDITORS –In addition to the class of unsecured creditors specified in
Part 14, there shall be separate classes of non-priority unsecured creditors described as follows:
The trustee will pay the allowed claims of the following creditors. All entries below are estimates .
 None

Part 14. TIMELY FILED UNSECURED CLAIMS –The trustee will pay holders of nonpriority unsecured claims for which
proofs of claim were timely filed the balance of all payments received by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12
and 13 their pro rata share of approximately $ 107.20 [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].
14.1     The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are $ 0.00.
14.2     The debtor estimates that the debtor's total unsecured claims (excluding those in Parts 9 and 13) are $ 19,537.81.
14.3     Total estimated unsecured claims are $ 19,537.81 [line 14.1 + 14.2].

Part 15. TARDILY-FILED UNSECURED CLAIMS –All money paid by the debtor to the trustee under Part 2, but not distributed
by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and 14 will be paid to holders of allowed nonpriority unsecured claims for
which proofs of claim were tardily filed.
            Case 18-43269           Doc 2      Filed 10/18/18 Entered 10/18/18 14:00:30                      Desc Main
                                                   Document Page 3 of 3
Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: The debtor has surrendered or
will surrender the following property to the creditor. The debtor requests that the stays under §§ 362(a) and 1301(a) be terminated as
to the surrendered collateral on the effective date of confirmation.
 None

Part 17. NONSTANDARD PROVISIONS: The Trustee may distribute additional sums not expressly provided for herein at the
trustee’ s discretion. Any nonstandard provisions, as defined in FRBP 3015(c), must be in this Part. Any nonstandard provision
placed elsewhere in the plan is void. Any request by the debtor to modify a claim secured only by a security interest in real property
that is the debtor’ s principal residence must be listed in this Part and the debtor must bring a motion to determine the value of the
secured claim pursuant to Local Rule 3012-1(a).

                           Class of Payment                                                                 Amount to be paid
SUMMARY OF PAYMENTS –
Payments by trustee [Part 3]                                                                                       $          1,900.80
Home Mortgage in default [Part 7]                                                                                  $         15,000.00
Claims in Default [Part 8]                                                                                         $              0.00
Secured Claims subject to modification (cramdown) pursuant to § 506 [Part 9]                                       $              0.00
Secured Claims excluded from § 506 [Part 10]                                                                       $              0.00
Priority Claims [Part 11]                                                                                          $          2,000.00
Domestic Support Obligation Claims [Part 12]                                                                       $              0.00
Separate Classes of Unsecured Creditors [Part 13]                                                                  $              0.00
Timely filed Unsecured Claims [Part 14]                                                                            $            107.20
TOTAL (must equal line 2.5)                                                                                        $         19,008.00


 Certification regarding non-standard provisions:
 I certify that this plan contains no non-standard
 provision except as placed in Part 17.
                                                                 Signed: /s/ Marilyn Ann Stebbins
                                                                 Debtor 1
 Signed: /s/ Nicole Anderson
 Attorney for debtor(s) or debtor if pro se
